United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-776
Issued: July 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 13, 2013 appellant filed a timely appeal of a September 7, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her reconsideration request.
Because over 180 days elapsed from the most recent merit decision of August 16, 2011 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of her case, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 10, 2011 appellant, then a 40-year-old mail handler, filed an occupational
disease claim alleging a right shoulder condition, including repeated tendinitis, sprains, bursitis
1

5 U.S.C. § 8101 et seq.

and a tear on October 20, 2010 due to her employment duties. She noted that she had two
previous shoulder claims and attributed her current condition to lifting, pushing and pulling
heavy equipment.
In a letter dated May 17, 2011, OWCP requested additional factual and medical
information from appellant in support of her occupational disease claim. She provided a
June 13, 2011 narrative statement indicating that she had two previous shoulder claims in 2003
(OWCP File No. xxxxxx821) and 2008 (OWCP File No. xxxxxx521). Appellant filed a
recurrence of disability claim under the 2008 file which was denied and OWCP had instructed
her to file an occupational disease claim. She described her employment duties.
Appellant submitted medical records beginning in 2009. Dr. Cora A. Mallot, a Boardcertified family practitioner, examined appellant on August 10, 2009 due to right shoulder pain.
She noted that appellant performed pulling and moving at the employing establishment and
diagnosed right shoulder bursitis. On August 21, 2009 Dr. Sequita L. Richardson, a Boardcertified family practitioner, examined appellant due to right shoulder pain and diagnosed
bursitis of the right shoulder.
In a report dated May 25, 2010, Dr. Peter I. Vilkins, an osteopath, diagnosed tendinitis
likely associated with overuse and performed an injection. He described appellant’s work as a
mail handler, noting that she performed lifting with repetitive motions and overhead activity. On
August 10, 2010 Dr. Vilkins diagnosed right shoulder pain noting that she worked as a mail
carrier.
Dr. V. Paula Messmore, a Board-certified family practitioner, examined appellant on
August 12, 2010. She reviewed the mail handler position, which required activities with
appellant’s upper extremities. Dr. Messmore diagnosed chronic tendinitis and bursitis as well as
shoulder impingement syndrome on the right.
On September 1, 2010 Dr. Richardson noted appellant’s right shoulder pain and
diagnosed right shoulder impingement syndrome. On October 20, 2010 appellant underwent a
right shoulder magnetic resonance imaging (MRI) scan, which demonstrated a full thickness tear
of the posterior supraspinatus and mild acromioclavicular osteoarthropathy. On October 22,
2010 Dr. Richardson reviewed the MRI scan.
Dr. Steven B. Smith, a Board-certified orthopedic surgeon, examined appellant on
January 10, 2011 and noted her shoulder symptoms in 2009. He opined that her current
symptoms were due to her previous injury. Appellant experienced significant shoulder girdle
chronic pain associated with her prior shoulder strain as a result of her July 18, 2008
employment injury. On January 18, 2011 Dr. Messmore, examined appellant and noted that she
was a mail handler and performed many activities with her upper extremities. She diagnosed
shoulder impingement syndrome on the right.
By decision dated August 16, 2011, OWCP denied appellant’s occupational disease claim
on the grounds that the medical evidence did not establish that work duties caused or contributed
to her diagnosed rotator cuff tear. It noted that her 2008 claim was accepted for right rotator cuff
sprain, bicipital tendinitis and disorders of the bursae and tendons.

2

Appellant requested reconsideration on August 15, 2012 and submitted a statement
alleging that her current shoulder condition was due to her employment. She requested that
OWCP review the medical documentation previously submitted.
By decision dated
September 7, 2012, OWCP declined to reopen her claim for consideration of the merits on the
grounds that she did not submit relevant new evidence or argument in support of her request.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.2
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.3 Section
10.608 of OWCP’s regulations provide that, when a request for reconsideration is timely, but
does not meet at least one of these three requirements, OWCP will deny the application for
review without reopening the case for a review on the merits.4
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.5
ANALYSIS
Appellant filed a claim for a shoulder condition as the result of an occupational disease.
On August 16, 2011 OWCP denied her claim due to a lack of supporting medical evidence.
Appellant requested reconsideration on August 15, 2012 and submitted a statement requesting
that OWCP review the medical evidence in the record.
The Board does not have jurisdiction over the August 16, 2011 OWCP merit decision.
The issue presented is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3) requiring OWCP to reopen the case on review of the merits of her claim. In her
August 15, 2012 request for reconsideration, appellant did not identify or show that OWCP
erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Appellant argued that the medical evidence of record supported her
claim of occupational disease. As evidenced by the history of this case, this is not a new
argument. OWCP addressed the medical evidence in the August 16, 2011 decision.

2

5 U.S.C. §§ 8101-8193, 8128(a).

3

20 C.F.R. § 10.606.

4

Id. at § 10.608.

5

M.E., 58 ECAB 694 (2007).

3

A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not meet this requirement of 20 C.F.R. § 10.606(b)(3) as she did not
submit any new medical evidence.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered or submit
relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that as appellant has not met any of the criteria for granting of a merit
review of her claim, OWCP properly declined to reopen his claim for consideration of the merits,
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 7, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 8, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

